[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#107)
The defendant T.D.P. Inc.'s motion to strike having been presented, it is hereby Ordered: denied; for the following reasons:
(1) The defendant's motion does not comply with the requirements of P.B., Sec. 154, in that it does not specify the reason or reasons for the claimed insufficiency; and its accompanying memorandum of law does not serve as a substitute therefor. King v. Board of Education, 195 Conn. 90, 94 n. 4 (1985); and
(2) the statutory authority (Sec. 43-31, Conn. Gen. Stat.) on which the motion relies ("Sale of preheated petroleum products to be by weight") has no application to either the third or sixth counts of the complaint.
GAFFNEY, J.